Citation Nr: 0632719	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962, April 1965 to December 1966, and September 1977 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded in March 2004 
and now returns to the Board for appellate review; however, 
for the reasons noted below, the Board finds that another 
remand is necessary prior to the adjudication of the 
veteran's claims on the merits.

As noted in the Board's March 2004 remand, the May 2001 
rating decision also denied entitlement to an increased 
rating for degenerative disc disease of the lumbar spine, 
evaluated as 20 percent disabling.  The veteran entered a 
timely notice of disagreement with this decision.  Then, in 
June 2002, the RO issued a rating decision increasing the 
veteran's rating for degenerative disc disease of the lumbar 
spine to 40 percent.  Also in June 2002, the RO issued a 
statement of the case regarding the veteran's claim of 
entitlement to an increased rating for degenerative disc 
disease of the lumbar spine.  In his substantive appeal (VA 
Form 9), the veteran indicated that he only wished to appeal 
the issues of entitlement to an increased rating for his left 
and right knees and only addressed those issues in his 
arguments.  The veteran was advised in a letter notifying him 
of the June 2002 rating decision that he had to take further 
action in order to continue his appeal with respect to his 
claim of entitlement to an increased rating for degenerative 
disc disease of the lumbar spine.  No such communication was 
received from the veteran or his representative within the 
time period allowable for filing a timely substantive appeal.  

Insofar as the veteran did not perfect his appeal of the 
issue of entitlement to an increased rating for his 
degenerative disc disease of the lumbar spine with the 
submission of a substantive appeal, such is not before the 
Board.  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  VAOPGCPREC 9-99, 
64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance the veteran is not prejudiced in 
that the matter in question has not been certified for appeal 
and there is not any indication that he is of the belief that 
such matter is in appellate status.  

The Board additionally notes that the veteran's 
representative, in March 2004, requested consideration for an 
increased evaluation of the veteran's degenerative disc 
disease of the lumbar spine, citing specifically to 
regulatory amendments made in VA's Schedule for Rating 
Disabilities.  This issue was referred to the RO for 
appropriate action in the Board's March 2004 remand; however, 
to date, it appears that such action has not been taken.  
Therefore, this issue is again referred to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

As noted in the March 2004 remand, the veteran contends that 
his left knee and right knee disability ratings should be 
increased from 10 percent to 20 percent as he experiences 
pain, swelling, and limitation of motion on a daily basis, 
and that such symptom worsen with activity.  He also reports 
that his left knee will "give out" and that he has trouble 
standing for long periods of time.  The veteran claims that 
both knee disabilities have affected his employment as a 
carpenter.  Specifically, he states that after working for a 
period of time, he has swelling and severe pain in his knees 
and that it takes approximately one to two days before he is 
able to return to work.  Furthermore, the veteran states that 
he must limit the size of the projects he undertakes and the 
number of hours he works due to his knee disabilities.  

As a result of the veteran's contentions, as well as the fact 
that he was most recently afforded a VA examination in March 
2002, the Board determined that a remand to obtain a VA 
examination addressing contemporary clinical findings and 
conclusions was indicated to ensure evaluation based on an 
accurate disability picture.

It appears that the veteran was scheduled for a VA 
examination on February 27, 2006.  Documentation contained in 
the claims file reflects that the veteran failed to report 
for such examination.  However, it does not appear that the 
veteran received notification of the examination as it was 
sent to a prior address.  Specifically, documentation 
contained in the claims file reflects that the notification 
letter was returned and stamped "not deliverable as 
addressed."  In the September 2006 Appellant's Post-Remand 
Brief, the veteran's representative provides a different 
address for the veteran.  

As such, the Board finds that a remand is necessary in order 
to reschedule the veteran for his VA examination and notify 
him of his appointment at the address provided by his 
representative in the Appellant's Post-Remand Brief.  If, 
while on remand, the agency of original jurisdiction has 
difficulty establishing contact with the veteran, they should 
contact his designated representative for assistance, as 
requested in the Appellant's Post-Remand Brief.  The veteran 
should be advised of the consequences of failing to report 
for a scheduled examination, pursuant to 38 C.F.R. § 3.655(b) 
(2006).

Also, the March 2004 remand ordered that any outstanding 
records of relevant post-service medical treatment should be 
obtained for consideration in connection with the veteran's 
claims of entitlement to increased ratings for his left and 
right knee disabilities.  Therefore, while on remand, the 
veteran should again be requested to provide such 
information.  

While the veteran's claims were in remand status, the Board 
observes that Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was decided.  The Court of Appeals for Veterans 
Claims (the Court) held that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his increased rating claims in a March 2004 letter, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
now on appeal.  Moreover, it is unclear whether the March 
2004 letter reached the veteran as it was sent to his prior 
address.  Therefore, while on remand, VA should provide 
appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) at the address provided by his 
representative in the September 2006 
Appellant's Post-Remand Brief, that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for his claims 
now on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  If, while on 
remand, the agency of original 
jurisdiction has difficulty establishing 
contact with the veteran, they should 
contact his designated representative for 
assistance, as requested in the September 
2006 Appellant's Post-Remand Brief.  Such 
letter should include informing the 
veteran of the type of evidence needed to 
support his claims and whether he or VA is 
responsible for obtaining such evidence, 
and, requesting him to submit relevant 
evidence in his possession.  

2.  The veteran should, in any case, be 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for any left or right knee 
disability.  Appropriate steps should be 
taken to obtain identified records not 
already associated with the claims file.

3.  After any additional evidence has been 
associated with the claims file, the RO 
should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of the veteran's left 
knee and right knee disabilities.  He 
should be notified of such appointment at 
the address provided by his representative 
in the September 2006 Appellant's Post-
Remand Brief.  If, while on remand, the 
agency of original jurisdiction has 
difficulty establishing contact with the 
veteran, they should contact his 
designated representative for assistance, 
as requested in the Appellant's Post-
Remand Brief.  The veteran should be 
further advised that the examination 
requested in this remand is necessary to 
evaluate his claims, and that a failure to 
report for a scheduled examination, 
without good cause, could result in the 
denial of the claims.  38 C.F.R. 
§ 3.655(b) (2006).  The examiner must 
review the entire claims folder, to 
include evidence received in connection 
with the above requests. 

Such tests as the examining physician 
deems necessary should be performed, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  

The ranges of active and passive left knee 
and right knee motion should be reported 
in degrees.  The examiner should identify 
the extent of any functional loss present 
with respect to the knees due to weakened 
movement, excess fatigability, 
incoordination, or pain on motion/use 
should be noted.  Any additional 
impairment on use should be described in 
terms of the degree of additional range of 
motion loss.  The examiner should state 
whether any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should also discuss whether the 
veteran experiences flare-ups and, if so, 
what degree of additional functional 
limitation results.  In this regard the 
examiner should comment on the veteran's 
history of worsening symptoms in the 
afternoons and after having worked.

The examiner is otherwise requested to 
identify the presence and degree of any 
left knee or right knee arthritis or 
instability, or other objective pathology 
resulting in functional loss.  

The examiner is also requested to provide 
an opinion as to whether, and if so to 
what extent, the veteran's left knee 
and/or right knee disabilities interfere 
with his ability to perform everyday tasks 
and/or employment.  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above actions, 
the veteran's claims of entitlement to 
increased ratings for his bilateral knee 
disabilities should be readjudicated, 
based on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


